Citation Nr: 0203848	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  99-04 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from April 1953 to March 1956.  
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Department of Veteran's Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The veteran requested an RO hearing, and one was scheduled 
for February 21, 1999.  He was notified of the date, time, 
and location of that hearing by a VA letter dated February 8, 
1999.  The veteran withdrew his request for a hearing on 
February 18, 1999.  There are no other outstanding hearing 
requests of record.


FINDING OF FACT

The veteran has bilateral hearing loss and tinnitus that are 
related to noise exposure he experienced during active 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is the result of disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2001). 

2.  Tinnitus is the result of disease or injury incurred in 
service.  38 U.S.C.A §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
Because of the grant of the benefits sought, see discussion, 
infra, the Board concludes that the veteran is not prejudiced 
by any lack of notice or failure to assist. Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus due to the 
excessive noise he was exposed to during service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval or air service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  See 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for certain chronic diseases, such as bilateral sensorineural 
hearing loss, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  See U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001; 38 C.F.R. §§ 3.307, 3.309 (2001).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 or 
greater.  Impaired hearing for VA purposes may also be found 
when the veteran's speech recognition scores, using the 
Maryland CNC Test, are less than 94 percent.  See 38 C.F.R. § 
3.385.  

The veteran's service medical records are not currently of 
record, despite attempts by the RO to obtain them.  
Nevertheless, the Board has received the veteran's DD Form 
214 verifying that the veteran was a general construction 
worker in the United States Army, had active service from 
April 1953 to March 1956, and received an honorable 
discharge. 

In June 1997 the veteran received an audiological evaluation.  
His hearing was tested at frequencies 500, 1000, 2000, 3000, 
and 4000, and showed right ear auditory thresholds of 15, 35, 
55, 80, and 100, respectively.  The veteran's left ear 
auditory thresholds at the same frequencies were 30, 50, 60, 
75, and 75, respectively.  In addition, his speech 
recognition registered at 80 percent for the right ear, and 
60 percent for the left ear.  The veteran was diagnosed with 
bilateral sensorineural hearing loss.  

An April 1998 letter from a VA audiologist indicated that the 
veteran had been seen in a VA audiology clinic since May 
1996.  The veteran had been diagnosed with severe high 
frequency sensorineural hearing loss with a pattern 
consistent with noise exposure.  It was noted that the 
veteran had been exposed to blasts and weapons while in the 
military and complained of bilateral constant tinnitus since 
service.  In the audiologist's opinion, it was as likely as 
not that the veteran's hearing loss began during service.  In 
addition, she noted that the veteran had worked as a minister 
in civilian life and had not had significant civilian job 
noise exposure after service.  

The veteran submitted letters to the RO in May 1998 and March 
1999.  The veteran related that his hearing loss had its 
onset while he was stationed in Guam from 1955 to 1956, where 
he worked in construction.  Specifically, he indicated that 
he worked on an airstrip and was constantly exposed to loud 
drilling and aircraft noise.  Prior to his separation, the 
veteran noticed that his hearing was "at a loss," and he 
reported to sick call.  He did not receive treatment at that 
time.  Further, the veteran asserted that he discussed his 
hearing loss at his separation examination, but as he did not 
want to delay his return to the United States, he did not 
pursue further evaluation.  Finally, the veteran maintained 
that he has worked as a minister since service and has not 
done anything to hinder or harm his hearing acuity. 

The Board finds that the veteran currently suffers from 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  In 
addition, the preponderance of the evidence favors the 
veteran's claim.  While the record is negative for evidence 
demonstrating that the veteran reported his hearing loss 
and/or tinnitus during service, he observed a loss of hearing 
acuity and the onset of tinnitus during service.  It has also 
been noted that he had these difficulties since service.  
Since the veteran is competent to provide evidence as to the 
onset and continuation of loss of hearing and tinnitus, and 
because a VA audiologist has attributed hearing loss to the 
noise exposure the veteran experienced in service, the Board 
finds that a grant of service connection for these 
disabilities is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

